Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of Motor Vehicles, which, after a hearing, revoked petitioner’s motor vehicle operator’s license based upon her refusal to submit to a chemical test to determine the alcoholic content of her blood. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The determination to revoke petitioner’s motor vehicle operator’s license was made upon substantial evidence adduced at the hearing. The penalty of revocation of the license was mandatory once the finding had been made, inter alia, that petitioner had refused to comply with the arresting police officer’s request that she consent to a chemical test after having been sufficiently warned, in clear and unequivocal language prior to her refusal, that "such refusal to submit to such chemical test may result in the revocation” of her license (see Vehicle and Traffic Law, § 1194, subd 2). Rabin, J. P., Shapiro, Suozzi and O’Connor, JJ., concur.